Name: Commission Regulation (EC) No 2107/2000 of 4 October 2000 derogating, as regards the maximum moisture content of certain cereals offered for intervention during the 2000/01 marketing year, from Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals
 Type: Regulation
 Subject Matter: plant product;  consumption;  trade policy;  European Union law
 Date Published: nan

 Avis juridique important|32000R2107Commission Regulation (EC) No 2107/2000 of 4 October 2000 derogating, as regards the maximum moisture content of certain cereals offered for intervention during the 2000/01 marketing year, from Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals Official Journal L 250 , 05/10/2000 P. 0017 - 0018Commission Regulation (EC) No 2107/2000of 4 October 2000derogating, as regards the maximum moisture content of certain cereals offered for intervention during the 2000/01 marketing year, from Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 824/2000 of 19 April 2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals(3) sets the maximum moisture content of cereals at 14,5 % and lays down reductions in the intervention price for cereals with a moisture content of more than 14 %.(2) The 2000 harvest of some cereals was carried out in certain regions in unusual weather conditions, resulting in an above-normal moisture content, exceeding the maximum level laid down for intervention.(3) The situation described above is likely disproportionately to reduce market prices and the Member States concerned should therefore be permitted to derogate from the moisture-content requirement for common wheat, barley and rye and extend the list of price reductions.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 2(2) of Regulation (EC) No 824/2000, Member States are authorised to set the maximum moisture content for common wheat, barley and rye offered for intervention during the 2000/01 marketing year at 15 %. In that case, the price reductions given in the Annex hereto shall apply.2. Member States deciding to apply the derogation provided for in paragraph 1 shall notify the Commission thereof before 1 November 2000.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 100, 20.4.2000, p. 31.ANNEXPrice reductions for moisture content>TABLE>